Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-15 and 20 are pending and under examination in this office action.

Specification
3.	The disclosure is objected to because of the following informalities: The US Application 16/734801 cited in the first paragraph was abandoned. Appropriate correction is required.

Claim Objections
4.	Claims 1,3-6, 8, 11-12, 15 and 20 are objected to because of the following informalities:  The limitations “KCC2”, “trkB”, “CLP257”, “CLP290”, “ANA-12”, “N-T19”, “K252a” are not unique or common abbreviations in the art. Applicants are required to spell out “KCC2”, “trkB”, “CLP257”, “CLP290”, “ANA-12”, “N-T19”, “K252a” at the first usage. Appropriate correction is required.
	
Claim Rejections – 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-15 and 20 are indefinite because independent claims 1, 8, 11, 12 and 15 recite “restore KCC2 expression to normal physiological levels" or “normal levels”. The term "normal physiological levels” or “normal levels” in independent claim is a relative term which renders the claim indefinite.  The term "normal physiological levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant fails to set forth the metes and bounds of what is encompassed within the definition of “normal physiological levels” or “normal levels” of KCC2. Since the metes and bounds are unknown, a skilled artisan cannot envision what expression levels of KCC2 would be considered as “normal physiological levels” or “normal levels” as recited in the claim. Thus, the claim is indefinite. The rest of the claims are indefinite as depending from an indefinite claim.
In addition, claims 1-15 and 20 are indefinite because the terms “KCC2”, “CLP257”, “CLP290”, “ANA-12”, “N-T19” and “K252a” are recited in the claims without a reference to a precise amino acid sequence identified by a proper SEQ ID NO:, a defined structure or providing a full name for abbreviated names. Without identification of property or combination of properties which are unique to and, therefore, definitive of the instant recitations, the metes and bounds of the claims remain undetermined. Further, the use of laboratory designations only to identify a particular molecule renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. The rejection can be obviated by amending the claims to specifically and uniquely identify “KCC2”, “trkB”, “CLP257”, “CLP290”, “ANA-12”, “N-T19”, “K252a”, for example, by SEQ ID NO: or defined structure, and function of “KCC2”, “trkB”, “CLP257”, “CLP290”, “ANA-12”, “N-T19”, “K252a”.


Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for a method of increasing efficacy of phenobarbital (PB) or response to phenobarbital (PB), and increasing expression levels of KCC2 in P10 mice of an animal model of neonatal ischemic seizures by administering to the mice a composition comprising PB and an ANA12 (i.e. an TrkB antagonist), or a composition comprising PB and CLP290 (i.e. a KCC agonist), does not reasonably provide enablement for a method for treating refractory seizures or ischemia-related seizure in a neonatal patient or treating refractory seizure in a patient by administering to the patient a KCC2 agonist and/or TrkB antagonist to restore KCC2 expression to undefined normal physiological levels and all forms of anti-seizure medication as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-11, 13-15 and 20 are drawn to a method for treating refractory seizures including ischemia-related seizure in a neonatal patient comprising the steps of: a. administering to the patient an amount of a KCC2 agonist including CLP290 and/or TrkB antagonist including ANA-12 effective to restore KCC2 expression to normal physiological levels; and b. administering to the patient an effective amount of anti-seizure medication including phenobatbital or phenytoin.
Claim 12 is drawn to a method for treating refractory seizures in a patient comprising the steps of: a. administering to the patient an effective amount of an agent that increases KCC2 expression back to normal levels, wherein the seizure downregulates KCC2 expression; and b. administering to the patient an effective amount of an anti-seizure medication.  The claims encompass use of structurally and functionally undefined a KCC2 agonist, TrkB antagonist or agent increasing KCC2 expression to restore the expression of KCC2 back to normal physiological levels and use of structurally and functionally undefined anti-seizure medication. 
 The instant invention is based on findings that a TrkB Antagonist, ANA12, or a KCC2 agonist, CLP290, rescued PB-resistance of seizures at P7 pups (i.e. age of Postnatal day 7 pups) and improved PB-Efficacy at P10 pups (i.e. age of Postnatal day 10 pups), that ANA12-alone without PB administration did not have any anti-seizure effect at either P7 or P10 pups, and that the expression of KCC2 is decreased after ischemia induction. The specification teaches that the high expression level of NKCC1 during early development decreases throughout the neonatal period, and stabilizes at the lowest level after the neonatal period, and the lower expression of KCC2 during early development gradually increases throughout the neonatal period, and stabilizes at the highest level by the end of adolescent stage. The specification also teaches that KCC2 expression in the neonatal brain is much lower and undergoes further down-regulation following an ischemic insult, which is one of the most common causes of neonatal seizures and that enhancing KCC2 function by using a KCC2 agonist and/or small molecule Trk-B receptor antagonists as adjunct therapies can convert phenobarbital (PB)-resistant seizures into phenobarbital responsive seizures in neonates. The claimed invention is also based on a hypothesis that if KCC2 degradation following ischemia results in the emergence of PB-resistant seizures, preventing KCC2 degradation will rescue the emergence of PB-resistance by maintaining KCC2 expression and function.
Applicant extrapolates the above findings to the claimed methods of treating refractory seizure in a neonatal patient or in a patient or treating ischemia-related seizure in a neonatal patient comprising administering to a KCC2 agonist and/or TrkB antagonist in amount effective to restore KCC2 expression back to normal physiological levels and administering an anti-seizure medication or a transient dose of an anti-seizure medication in an amount to stop the seizures.
Based on the specification and prior art, Applicant is enabled for a method of increasing efficacy of phenobarbital (PB) or response to phenobarbital (PB), and increasing expression levels of KCC2 in P10 mice of an animal model of neonatal ischemic seizures by administering to the mice a composition comprising PB and an ANA12, an TrkB antagonist, or a composition comprising PB and CLP290, a KCC agonist. However, the claims are not limited to the method and agents set forth above but also encompass structurally and functionally undefined KCC2 agonists and/or TrkB antagonists or an agent increasing KCC2 expression to effectively restore KCC2 expression to normal physiological levels and structurally and functionally undefined anti-seizure medications to treat refractory seizures in a neonatal patient or a patient.
Based on paragraph [0044] of the instant specification (published application), the definition “treating” also encompasses preventing and curing the claimed refractory seizures (see paragraph [0044] of the published specification). Based on paragraph [0043] of the specification, the definition “therapeutically effective amount” also includes prevention of the claimed refractory seizure. However, refractory seizure cannot be prevented or cured by any given agent as evidenced by the fact sheet of refractory seizure or epilepsy (retrieved from the web site Johns Hopkins Medicine Health Library), French (Epilepsy Curr. 2006; 6:177-180) and Kwan et al. (Epilepsia; 2009; 50:57-62, abstract). 
[0044] As used herein, the terms "treatment," "treating," and the like, refer to obtaining a desired pharmacologic and/or physiologic effect. The effect may be prophylactic in terms of completely or partially preventing a disease, condition or symptom thereof and/or may be therapeutic in terms of a partial or complete cure for a disease or condition and/or adverse effect attributable to the disease or condition. "Treatment," as used herein, covers any treatment of a disease or condition in a subject, particularly in a human, and includes: (a) preventing the disease or condition from occurring in a subject which may be predisposed to the disease or condition but has not yet been diagnosed as having it; (b) inhibiting the disease or condition, i.e., arresting its development; and (c) relieving the disease or condition, e.g., causing regression of the disease or condition, e.g., to completely or partially remove symptoms of the disease or condition. 

[0043] …. a "therapeutically effective amount" as provided herein refers to an amount of a KCC2 and/or trkB modulator of the present invention, either alone or in combination with another therapeutic agent, necessary to provide the desired therapeutic effect, e.g., an amount that is effective to prevent, alleviate, or ameliorate symptoms of a condition…..the term "therapeutically effective amount" as provided herein refers to an amount of a KCC2 agonist and/or trkB antagonist….s effective to prevent, alleviate, or ameliorate symptoms of seizures, e.g., refractory seizures…
In addition, based on paragraph [0156] of the specification and the prior art, drug responses and efficacy of anti-seizure agents in different animal models based on mechanisms by which the seizures are induced are different (see abstract; Kang et al. Austin J. Cerebrovasc.Dis. Stroke. 2014; 1: 1-11). Kang et al. teach that hypoxic-ischemic encephalopathy (HIE)-associated seizure are resistant to anti-seizure agents and the model-specific variability in efficacy of different drugs need to be closely revaluated. Thus, it is unpredictable what KCC2 agonist/TrkB antagonist can be used together with what specific anti-seizure medication because each anti-seizure medication can only effectively act on seizure induced or caused by its specific corresponding mechanisms. Neither the specification nor the prior art provides sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because it functional correlation between KCC2 agonist/TrkB antagonist/PB and other anti-seizure medications is unknown. 
Further, independent claims 1, 8, 11, 12 and 15 recite use of “an effective amount” or “an amount effective” to restore KCC2 expression to normal physiological levels or normal levels and use of “an effective amount" of anti-seizure medication. However, neither the specification nor the prior art teaches that what normal levels or normal physiological levels are. The specification only teaches that the high expression level of NKCC1 during early development decreases throughout neonatal period, and stabilizes at the lowest level after neonatal period, and the lower expression of KCC2 during early development gradually increases throughout neonatal period, and stabilizes at the highest level by the end of adolescent stage. It is unpredictable what levels would be considered as normal physiological levels. Neither the specification nor the prior art provides sufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation because the relationship between the effective amount of KCC2 agonist and the normal expression levels is unknown. Thus, a skilled artisan cannot contemplate how to make and use the claimed invention without undue experimentation because the status of the art of using KCC2 in treatment of refractory seizure in neonatal patients or adult patients is unclear. 
Further, the relationship between the KCC2 agonist/TrkB antagonist and anti-seizure medication is unknown. As admitted by Applicant (see [0049] of the specification), a higher dose of PB causes cell death and based on paragraph [0052] of the specification, use of CLP290 or any KCC2 agonist or trkB antagonist that shows some anti-seizure effects by itself, the effective amount of the anti-seizure medication or phenobarbital is reduced due to anti-seizure activity of CLP290. However, neither the specification nor the prior art provides sufficient guidance to enable the skilled artisan to practice the claimed invention without undue experimentation because it is unpredictable what kind of anti-seizure medications can be used and what specific doses of corresponding anti-seizure medications can be used in combination with a specific KCC2 agonist/TrkB antagonist at specific doses in order to restore KCC2 expression back to normal physiological levels.  Thus, a skilled artisan cannot contemplate how to make and use the claimed invention without undue experimentation because the status of the art of using KCC2 in treatment of refractory seizure in neonatal patients or adult patients is unclear and the relationship among KCC2 agonists/TrkB antagonists, KCC2 expression, doses of KCC2 agonists/TrkB antagonists, anti-seizure medication and doses of anti-medication is unknown. 
Further, claim 12 is not limited to neonatal patients. Based on paragraph [0042] of the specification, the definition “patient” includes adult. However, it is not known what levels of KCC2 expression in adult would be considered normal and what would be considered abnormal and what dose of KCC2 agonist/TrkB antagonist can be used in order to achieve the claimed "normal physiological levels" or "normal levels".  The specification only teaches that the high expression level of NKCC1 during early development decreases throughout neonatal period, and stabilizes at the lowest level after neonatal period, and the lower expression of KCC2 during early development gradually increases throughout neonatal period, and stabilizes at the highest level by the end of adolescent stage. 
Furthermore, claims 14 and 15 recite “a transient dose". However, neither the specification nor the prior at teaches what a transient dose is and can be used in combination with the claimed KCC2 agonist/TrkB antagonist. Note that as indicated by paragraph [0049] of the specification), a higher dose of PB causes cell death. Thus, it is unpredictable what dose would be considered as a transient dose that can be used in combination with any KCC2 agonsit/TrkB antagonist to provide beneficial effects without causing neuronal cell death.     
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for treating refractory seizures in a neonatal patient or in a patient by a combination of a KCC2 agonist/TrkB antagonist with an anti-seizure medication with no specific knowledge of defined structural and functional relationships among a KCC2 agonist/TrkB antagonist, KCC2 expression levels and an anti-seizure medication.  


Claim Rejections - 35 USC § 112
7.	Claims1-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-15 and 20 encompass using a genus of KCC2 agonist and/or TrkB antagonist to restore KCC2 expression to normal physiological levels, using a genus of agents increasing KCC2 expression back to normal levels, and using a genus of anti-seizure medication. Applicant has not disclosed sufficient species for the broad genus of KCC2 agonist and/or TrkB antagonist to restore KCC2 expression to normal physiological levels and the genus of anti-seizure medication. The specification only describes ANA12 (a TrkB Antagonist) or CLP290 (a KCC2 agonist) that rescued PB-resistance of seizures at P7 (age of postnatal day 7 pups) and improved PB-Efficacy at P10 (age of postnatal day 10 pups) and also teaches that ANA12-alone without PB administration did not have any anti-seizure effect at either P7 or P10 pups, and that the expression of KCC2 is decreased after ischemia induction. However, the claims are not limited to the agents and methods set forth above but also encompass use of structurally and functionally undefined KCC2 agonist/TrkB antagonist to restore KCC2 expression to normal physiological levels, or agents increasing KCC2 expression to normal levels and use of structurally and functionally undefined anti-seizure medication for treatment of refractory neonatal seizure 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming.  
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of use of ANA-12 (a TrkB antagonist) or CLP290 (a KCC2 agonist) in combination with PB to increase levels of KCC2 and the response to PB or to increase the efficacy of PB in a P10 mouse model of neonatal ischemia seizure. However, Applicant is not in possession of use of other structurally and functionally undefined anti-seizure medication in combination with other structurally and functionally undefined KCC2 agonists or TrkB antagonists to restore KCC2 expression to normal physiological levels or other structurally and functionally undefined agents increasing KCC2 expression back to normal levels. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of KCC2 agonist and/or TrkB antagonist to restore KCC2 expression to normal physiological levels, the genus of agents increasing KCC2 expression back to normal levels, and the genus of anti-seizure medication. There is no description of the conserved regions which are critical to the function of the claimed genus. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of the structure of other KCC2 agonists to the function of CLP290 or the relation of the structure of other TrkB antagonists to the function of ANA-12 and the relation of the structure of other anti-seizure medication to the function of PB. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other KCC2 agonists/TrkB antagonist/agents to restore KCC2 expression to normal physiological levels, and what other anti-seizure medications might be.  Since the common characteristics/features of other KCC2 agonists/TrkB antagonist/agents to restore KCC2 expression to normal physiological levels, and what other anti-seizure medications are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of KCC2 agonists/TrkB antagonist/agents to restore KCC2 expression to normal physiological levels, and the genus of anti-seizure medications.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of KCC2 agonists/TrkB antagonist/agents to restore KCC2 expression to normal physiological levels, and anti-seizure medications, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § MPEP § 2161.01 and 2163.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,525,024 (the ‘024 patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method for rescuing phenobarbital-resistance of seizure in a neonatal patient comprising administering ANA12 (i.e. an trkB antagonist) or ANA12 in combination with CLP290 (a KCC2 agonist) to rescue down regulation of KCC2 expression and administering to the patient an effective amount of phenobarbital (i.e. an anti-seizure medication) disclosed by the ‘024 patent is a species of the claimed generic method recited in instant claims and thus anticipates instant claims. While not identical, the claims of the instant application and the ‘024 patent encompass an invention overlapping in scope. Thus, the instant and the ‘024 patent claim a non-distinct invention overlapping in scope. 

Conclusion

9.	NO CLAIM IS ALLOWED.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Staley et al. (US2007/0043034, as in IDS) teaches a method for treating a sodium potassium chloride cotransport mediated disorder including neonatal seizure by administering to a subject in need thereof a therapeutically effective amount of a compound capable of decreasing neuronal chloride accumulation and a second therapeutic agent comprising a GABA-A receptor modulator, an anticonvulsant agent, ion channel inactivator, an antidiuretic agent or a combination thereof (see [0011]-[0031]; p. 20, claims 1-26, in particular).
Gagnon et al. (Nat Med. 2013; 19: 1524-1528, as in IDS) teaches that KCC2 is responsible for maintaining low Cl- concentration in neurons of the CNS and essential for postsynaptic inhibition through GABAA and glycine receptors and loss of activity of KCC2 is the cause of neurological disorders including epilepsy (abstract) and can be rescued by KCC2-selective analog (CLP257) or CLP290 (abstract; p. 5).
Puskarjov et al. (Epilepsia 2014; 55:806-818, as in IDS) teaches that direct and indirect strategies to enhance KCC2-mediated neuronal chloride extrusion to module the GABAergic system may be a therapeutic approach for neonatal seizure treatment (abstract, in particular).
Puskarjov et al. (Neuropharmacol. 2015; 88: 103-109, as in IDS) teaches that BDNF is required for seizure-induced but not developmental up-regulation of KCC2 in neonatal hippocampus (abstract, in particular).

11.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Chang-Yu Wang
July 30, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649